1 Reported in 258 N.W. 503.
In a bastardy proceeding the defendant was found to be the father of complainant's child. He appealed from the judgment. The sole question presented is whether the evidence sustains the verdict. It is defendant's position that complainant had intercourse with another man during the period when she may have conceived and that no one can determine who is the father of her child. The other man so testifies. On this question there is a dispute. Complainant admits the intercourse with the other man but says it did not take place until after she was aware that she was pregnant by defendant. There is nothing about her testimony which justifies us in disregarding it as not entitled to credence. There is considerable in the record which supports her. The jury has found in her favor, and the trial court has refused to grant a new trial. We cannot reverse the judgment under such circumstances.
"It is to be expected that the several witnesses may disagree. In such a case it is for the jury to solve the problem as to what did occur, and this court should not interfere where the verdict has been approved by the trial court, unless the testimony in support *Page 375 
of the verdict is demonstrably false or mistaken." Healy v. Morden, 168 Minn. 450, 452, 210 N.W. 290, 291. See also 5 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 7157.
Judgment affirmed.